185 F.2d 457
LEWIS,v.TIMES PUB. CO.
No. 13295.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1950.

Charles J. Morris, Dallas, Tex., for appellant.
Leslie HUmphrey, C.C. McDonald, Wichita Falls, Tex., for appellee.
Before HUTCHENSON, Chief Judge, and McCORD and BORAH, Circuit Judges.
PER CURIAM.


1
Brought under the Fair Labor Standards Act of 1938, 29 U.S.C.A. §§ 201-219, the suit was for a money demand, overtime compensation, and liquidated damages.


2
Plaintiff's request for a jury denied, the cause went to trial before the district judge without a jury and judgment was rendered for the defendant.


3
Appellant, plaintiff below, is here assigning error on the refusal of his jury request and on the failure to render judgment for him.


4
Appellee urges upon us that the case was not one requiring a jury, and it was not error to refuse the request.   He urges further that there was no substantial evidence upon which a jury might properly have returned a verdict for plaintiff, and, if the refusal was error, it was harmless.   Burke Grain Co. v. St. Paul-Mercury Indemnity Co., 8 Cir., 94 F.2d 458.


5
It is quite clear that the case was one requiring a jury, and that because of the refusal of plaintiff's request, the judgment must be reversed and the cause remanded for jury trial.   Reversed and remanded.